[Cite as Disciplinary Counsel v. McDaniel, ___ Ohio St.3d ___, 2018-Ohio-412.]




                       DISCIPLINARY COUNSEL v. MCDANIEL.
         [Cite as Disciplinary Counsel v. McDaniel, ___ Ohio St.3d ___,
                                    2018-Ohio-412.]
   (No. 2018-0041—Submitted February 1, 2018—Decided February 2, 2018.)
  ON CERTIFIED ORDER of the Supreme Court of Arizona, No. PDJ-2017-9016.
                                ____________________
         {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal-discipline provisions of Gov.Bar R. V(20).
         {¶ 2} On January 9, 2018, relator, disciplinary counsel, filed with this
court a certified copy of an order of the Presiding Disciplinary Judge of the
Supreme Court of Arizona, entered May 12, 2017, in In the Matter of a
Suspended Member of the State Bar of Arizona, Thomas C. McDaniel, III, in case
No. PDJ-2017-9016, suspending respondent from the practice of law for a period
of two years. On January 10, 2018, this court ordered respondent to show cause
why identical or comparable discipline should not be imposed in this state. No
objections to said final report were filed, and this cause was considered by the
court.
         {¶ 3} On consideration thereof, it is ordered and adjudged by this court
that pursuant to Gov.Bar R. V(20)(B), respondent, Thomas C. McDaniel III,
Attorney Registration No. 0056259, last known business address in Tucson,
Arizona, is suspended from the practice of law for a period of two years and
respondent will not be reinstated to the practice of law in Ohio until such time as
respondent is reinstated to the practice of law in the state of Arizona.
         {¶ 4} It is further ordered that respondent immediately cease and desist
from the practice of law in any form and is forbidden to appear on behalf of
                               SUPREME COURT OF OHIO




another before any court, judge, commission, board, administrative agency, or
other public authority.
          {¶ 5} It is further ordered that respondent is forbidden to counsel, advise,
or prepare legal instruments for others or in any manner perform legal services for
others.
          {¶ 6} It is further ordered that respondent is divested of each, any, and all
of the rights, privileges, and prerogatives customarily accorded to a member in
good standing of the legal profession of Ohio.
          {¶ 7} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C).            If employed pursuant to Gov.Bar R.
V(23), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(23)(A)(1) and from receiving, disbursing, or otherwise handling
any client trust funds or property.
          {¶ 8} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of
continuing legal education required by Gov.Bar R. X(13), respondent shall
complete one credit hour of instruction related to professional conduct required by
Gov.Bar R. X(3)(B) for each six months, or portion of six months, of the
suspension.
          {¶ 9} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Lawyers’ Fund for Client Protection pursuant to
Gov.Bar R. VIII(7)(F). It is further ordered by the court that if after the date of
this order, the Lawyers’ Fund for Client Protection awards any amount against
respondent pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that




                                            2
                                 January Term, 2018




amount to the Lawyers’ Fund for Client Protection within 90 days of the notice of
that award.
       {¶ 10} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with the Supreme Court Rules for the
Government of the Bar of Ohio, (3) respondent files evidence with the clerk of
this court and with disciplinary counsel demonstrating his reinstatement to the
practice of law in Arizona, (4) respondent complies with this and all other orders
issued by this court, and (5) this court orders respondent reinstated.
       {¶ 11} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
       {¶ 12} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as
an attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent’s place;
       {¶ 13} 2. Regardless of any fees or expenses due, deliver to all clients
being represented in pending matters any papers or other property pertaining to
the client or notify the clients or co-counsel, if any, of a suitable time and place
where the papers or other property may be obtained, calling attention to any
urgency for obtaining such papers or other property;
       {¶ 14} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid, and account for any trust money or property in the
possession or control of respondent;
       {¶ 15} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of respondent’s disqualification to act as an
attorney after the effective date of this order and file a notice of disqualification of




                                            3
                              SUPREME COURT OF OHIO




respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 16} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 17} 6. File with the clerk of this court and the disciplinary counsel of
the Supreme Court an affidavit showing compliance with this order, showing
proof of service of notices required herein, and setting forth the address where the
affiant may receive communications; and
        {¶ 18} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 19} It is further ordered that until such time as respondent fully
complies with this order, respondent shall keep the clerk and disciplinary counsel
advised of any change of address where respondent may receive communications.
        {¶ 20} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings. All case documents are subject to Sup.R. 44 through 47,
which govern access to court records.
        {¶ 21} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, to respondent’s
last known address.
        {¶ 22} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                            ________________________




                                             4